


Exhibit 10.13
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
FEDEX GROUND FACILITY IN OTTUMWA, IA
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (the “Agreement”) is made
and entered into as of the Effective Date (as defined herein) by and between
2011 OTTUMWA, LLC, an Iowa limited liability company, having an address at 4605
Dovetail Drive, Madison, Wisconsin 53704 (the “Seller”) and AR CAPITAL, LLC, a
Delaware limited liability company, having an address at 405 Park Avenue, 15th
Floor, New York, New York 10022 (the “Buyer”).
BACKGROUND
A.    Seller is the owner of the real estate listed on Exhibit A1 attached
hereto (the “Property”).
B.    Buyer desires to purchase the Property and Seller desires to sell the
Property to Buyer on the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)“Purchase Price” shall mean the amount of Two Million Nine Hundred
Eighty-seven Thousand Four Hundred Ten and 59/100 Dollars ($2,987,410.59).
(b) “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five (5) days after the last day of the
Due Diligence Period (as defined herein). The date of the actual Closing, which
date shall be mutually acceptable to and established in writing by both Buyer
and Seller but shall not be any later than fifteen (15) days after the last day
of the Due Diligence Period, is sometimes hereinafter referred to as the
“Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c) “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the end of the date that is
Twenty-eight (28) days thereafter. Seller shall deliver to Buyer all of the Due
Diligence Materials within Five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.

1



--------------------------------------------------------------------------------




(d) “Earnest Money” shall mean One Hundred Twenty-two Thousand Seven Hundred
Thirty-one and 10/100 Dollars ($122,731.10) and all interest accrued thereon.
The Earnest Money shall be delivered to Escrow Agent within three (3) business
days after the later of (i) Buyer’s receipt of a fully executed copy of this
Agreement and (ii) the Effective Date. The Earnest Money shall be deposited by
Buyer in escrow with Escrow Agent, to be applied as part payment of the Purchase
Price at the time the sale is closed, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.
(e) “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Seller and Buyer shall be the “Effective Date” of this
Agreement.
(f) “Escrow Agent” shall mean Chicago Title Insurance Company, whose address is
Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G.
Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowe@ctt.com. The parties agree that the Escrow Agent shall be responsible
for (x) organizing the issuance of the Commitment and Title Policy, (y)
preparation of the closing statement, and (z) collections and disbursement of
the funds.
(g) “Lease” shall mean that certain Lease described on Exhibit A1 attached
hereto and made a part hereof and referred to in Section 6(b)(i) of this
Agreement between Seller, as landlord, and FedEx Ground Package System, Inc., as
tenant (“Tenant”), as amended.
(h)“Property” shall collectively mean (a) that certain parcel of real property
more particularly described on Exhibit A2, together with all right, title and
interest of the Seller, if any, in and to the land lying in the bed of any
street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of the Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air rights and any subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (b) all of the buildings and
improvements (each individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (c) all right, title and interest of the
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory and other than any personal property or
fixtures owned by Tenant) owned by the Seller and located on the Land or on
and/or in the Buildings (collectively, the “Personal Property”); (d) all right,
title and interest of the Seller in and to all warranties and guaranties
respecting the Buildings and Personal Property; (e) to the extent not otherwise
described in subsection (a), all right, title and interest of the Seller in and
to all leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (f) all
right, title and interest of the Seller in and to all licenses, permits,
authorizations and approvals issued by any

2



--------------------------------------------------------------------------------




governmental agency or authority which pertain to the Land and the Buildings, to
the extent they exist and are transferable and assignable; and (g) to the extent
the same are assignable, all site plans, surveys, and plans which relate to the
Land. Any references to “Property” in the singular, such as references to “a
Property” or “each Property”, refer to an individual parcel of Land and all
matters described in (b)-(g) in connection with such Land.
(i)“Seller’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
Carl Ruedebusch
2011 Ottumwa, LLC
4605 Dovetail Drive
Madison, WI 53704
Tel. No.: (608) 249-2012
Fax No.: (608) 249-2032
Email: carl@ruedebusch.com


with a copy to:


William R. Kutsunis
Equity Advisors, LLC
350 Junction Road
Madison, WI 53717
Tel. No.: (608) 833-8030
Fax No.: (608) 833-8070
Email: bill@equityadvisors.com


(j)“Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com
And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
202 E Franklin Street
Monroe, NC 28112
Tel. No.: (212) 415-6570
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com


2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer the Property for the Purchase Price set forth
above.
3.Purchase Price.
(a) The purchase price (“Purchase Price”) to be paid by Buyer to Sellers for the
Property
(b) shall be paid by wire transfer of immediately available funds to Escrow
Agent, at the time of Closing, or as otherwise agreed to between Buyer and
Seller.
4.Proration of Expenses and Payment of Costs and Recording Fees.
(a) All real estate taxes, ad valorem rollback taxes, personal property taxes,
water and sewer use charges, and any other charges and assessments constituting
a lien on the Property (collectively “Taxes and Assessments”) due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. Notwithstanding the
foregoing, there shall be no closing adjustments between the parties for Taxes
and Assessments not yet due and payable and where the Tenant is responsible for
all such Taxes and Assessments due in accordance with the provisions of the
Lease. Seller shall turn over to Buyer at Closing any remaining amounts (after
the payment of any Taxes and Assessments due and payable on or before the
Closing Date as described above) held by Seller as Tax Estimate Payments made by
Tenant pursuant to the Lease, and Buyer shall assume the responsibility to hold
such amounts on deposit for Tenant along with any such future payments for the
purposes described in Section 5.2 of the Lease.
(b) All rents shall be prorated as of the Closing Date with Buyer being credited
for rent attributable to the day of Closing.
(c) Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:

3



--------------------------------------------------------------------------------




(i)100% of all Owner’s Title Insurance policy premiums, including any search
costs, but excluding any endorsements issued in connection with such policies;


(ii)Any and all transfer taxes and conveyance fees on the sale and transfer of
the Property shall be paid by Seller;


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 24 of this Agreement; and


(iv)All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


(d) Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)All costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax;


(ii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations; and


(iii)One hundred percent (100%) of any endorsements requested by Buyer
connection with Owner’s Title Insurance policy.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.Title. At Closing, Seller agrees to convey to Buyer fee simple good and
marketable title to the Property by special warranty deed, free and clear of all
liens, defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) for the
Property from Escrow Agent promptly after the date hereof. All matters shown in
the Title Commitment with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”;
provided, however, Permitted Exceptions shall not include and Seller shall be
obligated to cure or remove any mechanic’s lien or any monetary lien, except for
taxes and special assessments not yet due and payable, or any deeds of trust,
mortgage, or other loan documents secured by the Property. If any matter not
revealed in the Title Commitment is discovered by Buyer or by the Escrow Agent
and is added

4



--------------------------------------------------------------------------------




to the Title Commitment by the Escrow Agent at or prior to Closing, Buyer shall
have until the earlier of (i) ten (10) days after the Buyer’s receipt of the
updated, revised Title Commitment showing the new title exception, together with
a legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer, Seller shall reimburse Buyer for all out of pocket
costs and expenses incurred hereunder and neither party shall have any further
obligation hereunder, except as otherwise expressly set forth herein.
(b)    (i) Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or in the possession of
Seller’s counsel: (A) a complete copy of all leases affecting the Property and
all amendments thereto and of all material correspondence relating thereto; (B)
a copy of all surveys and site plans of the Property; (C) a copy of all
environmental reports for the Property; (D) a copy of all architectural plans
and specifications and construction drawings and contracts for improvements to
be located on the Property; (E) a copy of Seller’s historical title insurance
commitments and policies relating to the Property; (F) all contracts and
insurance policies which affect the Property; and (ii) within five (5) days
following the commencement of the Due Diligence Period, Seller shall provide to
Buyer copies of the following documents and materials pertaining to the Property
to the extent within Seller’s possession or in the possession of Seller’s
counsel: (A) a copy of the certificate of occupancy and zoning reports for the
Property; (B) a copy of all governmental permits/approvals; (C) a copy of all
engineering and physical condition reports for the Property; (D) copies of the
Property’s real estate tax bills for the current tax year; (E) all service
contracts and insurance policies which affect the Property, if any; (F) a copy
of all warranties relating to the improvements constructed on the Property,
including without limitation any roof warranties; and (G) a written inventory of
all items of personal property to be conveyed to Buyer, if any (the “Due
Diligence Materials”). Seller shall deliver any other documents relating to the
Property reasonably requested by Buyer in writing, provided that the same is in
Seller’s possession or in the possession of Seller’s counsel, within three (3)
business days following such request. Additionally, during the term of this
Agreement, Buyer, its agents and designees, shall have the right to enter the
Property for the purposes of inspecting the Property, conducting soil tests, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor interfere with construction on the Property or
the conduct of business by Tenant under the Lease; and provided further,
however, that Buyer shall indemnify and hold Seller and Tenant harmless from and
against any and all claims or damages to the extent resulting directly from the
activities of Buyer on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to its condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement. Seller shall reasonably cooperate with the efforts of Buyer
and the Buyer’s representatives to inspect the Land on the Property and the
Buildings. After the Effective Date, Buyer shall be permitted to speak and meet
with Tenant in connection with Buyer’s due diligence, provided, however, that
any such Tenant contact shall be coordinated through Seller. Upon signing this
agreement, Seller shall provide Buyer with the name of a contact person(s) for

5



--------------------------------------------------------------------------------




the purpose of arranging site visits. Buyer shall give Seller reasonable written
notice (which in any event shall not be less than three (3) business days)
before entering the Property, and Seller may have a representative present
during any and all examinations, inspections and/or studies on the Property.
Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Seller prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Earnest Money, and all
rights, liabilities and obligations of the parties under this Agreement shall
expire with respect to the Property, except as otherwise expressly set forth
herein. In the event that the Due Diligence materials enumerated in Section
6(b)(ii) above disclose any matters which need completion or correction, such
matters shall be completed or corrected by Seller. Buyer’s rights and Seller’s
obligations with respect to any matters arising subsequent to the Due Diligence
Period shall be in accordance with Section 9(b).
(c)    Within five (5) days following the Effective Date, Seller shall request
Estoppel Certificates certified to Buyer, the Approved Assignees and their
Lender, successors and assigns (and simultaneously provide Buyer with a copy of
such request). It shall be a condition of Closing that Seller shall have
obtained an estoppel certificate from Tenant in the form attached hereto as
Exhibit F for the Property (the “Tenant Estoppel Certificate”) and Seller shall
use good faith efforts to obtain the same; provided, however, that if the Tenant
Estoppel Certificate is not provided by Tenant on or before the date set for
Closing, then Buyer and Seller agree to proceed to Closing with Seller providing
a Seller-based Estoppel Certificate and with Seller depositing Ten Thousand and
00/100 Dollars ($10,000.00) in escrow funds with the Escrow Agent (and under the
terms of a Post-Closing Escrow Holdback Agreement in a form and substance
acceptable to Buyer and Seller (and also acceptable to Escrow Agent), and with
such escrow funds to be disbursed to Seller upon the delivery of the Tenant
Estoppel Certificate in the form attached hereto as Exhibit F). Seller shall
promptly deliver to Buyer photocopies or pdf files of the executed estoppel
certificates when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable, (the “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements, if any, as may be reasonably
requested by Buyer.
7.Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking with respect to the Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to all of the Property, except
as otherwise expressly provided herein, shall be borne by Seller. In the event
all or any portion of the Property is damaged in any casualty or condemned or
taken (or notice of any condemnation or taking is issued) so that: (a) Tenant
has a right of termination or abatement of rent under the Lease for such
Property, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $50,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement with respect to the Property by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to

6



--------------------------------------------------------------------------------




the Buyer as set forth on Exhibit A1 and neither party hereto shall have any
further rights, obligations or liabilities under this Agreement with respect to
such Property, except as otherwise expressly set forth herein. With respect to
any condemnation or taking (of any notice thereof), if Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement with respect to the Property or does not
have the right to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the proceeds under Seller’s insurance policies covering
such Property with respect to such damage or destruction (or pay to Buyer any
such proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.
8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court of proper
jurisdiction. Notwithstanding the foregoing provisions of this clause (a) if
Buyer delivers a notice to Escrow Agent stating that Buyer has terminated this
Agreement on or prior to the expiration of the Due Diligence Period, then Escrow
Agent shall immediately return the Earnest Money to Buyer without the necessity
of delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement

7



--------------------------------------------------------------------------------




or involving negligence on the part of Escrow Agent. Escrow Agent has executed
this Agreement in the place indicated on the signature page hereof in order to
confirm that Escrow Agent has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.
9.Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Upon Seller’s receipt of the
Earnest Money as liquidated damages for Buyer’s default, Seller waives any right
to recover the balance of the Purchase Price, or any part thereof, and the right
to pursue any other remedy permitted at law or in equity against Buyer. In no
event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller for
the Closing, or in the event of the failure of a condition precedent to Closing
set forth in Section 13 of this Agreement that remains uncured by Seller within
two (2) days following written notice of such failure by Buyer, with the Closing
Date extended accordingly, Buyer may, as its sole and exclusive remedy, elect
one of the following remedies within thirty (30) days following the date of the
Seller’s default: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, as may be
extended as provided above, upon which termination the Earnest Money shall be
refunded to Buyer, Seller shall pay to Buyer all of the out-of-pocket costs and
expenses incurred by Buyer in connection with this Agreement, not to exceed
$20,000.00, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii) to
enforce specific performance of Seller’s obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Closing Extension Period”) to
permit Seller to remedy any such default, and the “Closing Date” shall be moved
to the last day of the Closing Extension Period. If Buyer so extends the Closing
Date, then Seller may, but shall not be obligated to, cause said conditions to
be satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the right to elect one of the remedies set forth in Section 9(b)(i) through
(iii)

8



--------------------------------------------------------------------------------




above, which election shall be made within thirty (30) days following the
expiration of the Closing Extension Period, except that the term “Closing” shall
be revised to reflect the Buyer’s election of remedies under this Section 9(b).
In no event under this Section or otherwise shall Seller be liable to Buyer for
any punitive, speculative or consequential damages.
10.Closing The Closing shall consist of the execution and delivery of documents
by Seller and Buyer with respect to the Property as set forth below, and
delivery by Buyer to Seller of the Purchase Price in accordance with the terms
of this Agreement. Seller shall deliver to Escrow Agent for the benefit of Buyer
at Closing the following executed documents for the Property:
(a)    a Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    an Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    a Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    an Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    an original Tenant Estoppel Certificate dated no earlier than thirty (30)
days prior to the date of Closing. With the exception of the disclosure of any
Punch-List items (as described in Section 17 herein), the business terms of the
Tenant Estoppel Certificate must be in accordance with and not contradict the
Lease;
(f)    to the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    originals of the Warranties (as hereinafter defined) and the general
contractor warranty in the form attached hereto as Exhibit J;
(h)    a settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)    all transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(j)    good standing certificate for Seller and corporate resolutions or member
or partner consent for Seller, as applicable, and such other corporate authority
documents as reasonably requested by Escrow Agent;
(k)    to the extent not previously delivered to Buyer, the Leases, bearing the
original signatures of the landlord and tenant thereunder, or a copy thereof
bearing an original certification of Tenant confirming that the copy is true,
correct and complete; the leasing files; and copies of all books and records
applicable to the Property which are identified by Buyer by

9



--------------------------------------------------------------------------------




written notice to Seller and reasonably necessary for the orderly transition of
operation of the Property;
(l)    a certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the non
foreign status of Seller;
(m)    an owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Seller, Buyer and
Escrow Agent;
(n)    letter to Tenant in form of Exhibit H attached hereto;
(o)    a certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required to be maintained by Tenant
under the Lease, which shall name Buyer and its mortgagee as additional insured
parties and/or as loss payees and/or mortgagees, as appropriate, as their
respective interests may appear; and
(p)    such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (h) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). Buyer shall have a one time right to extend the Closing for up
to five (5) days upon written notice to Seller to be received by Seller on or
prior to two (2) days prior the date scheduled for the Closing. The Closing
shall be held through the mail by delivery of the closing documents to the
Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.Representations by Seller. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational



10



--------------------------------------------------------------------------------




documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease (however, it is acknowledged and agreed upon by Buyer that Seller
may enter into contracts and agreements relating to the post closing covenants,
including but not limited to, the completion of any Punch-List items, as
described in Section 17 herein);
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in the Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copy of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder (except
for the completion of any Punch-List Items and/or repairs as may be required as
part of the post closing covenants described in Section 17 herein); (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof as
expressly provided to Tenant in the Lease; (iv) Seller has no outstanding
obligation to provide Tenant with an allowance to construct, or to construct at
its own expense, any tenant improvements; and (v) the rent for the Property is
as set forth on Exhibit A1;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than those contemplated in the Lease. Neither this Agreement nor the
consummation of the transactions contemplated hereby is subject to any first
right of refusal or other purchase right in favor of any other person or entity;
and apart from this Agreement, Seller has not entered into any written
agreements for the purchase or sale of the Property, or any interest therein
which has not been terminated;
(h)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation

11



--------------------------------------------------------------------------------




applicable to the Property which regulates or controls matters relating to the
environment or public health or safety (collectively, “Environmental Laws”).
Seller has not received any written notice from (nor delivered any notice to)
any federal, state, county, municipal or other governmental department, agency
or authority concerning any petroleum product or other hazardous substance
discharge or seepage. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property;
(i)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.Conditions Precedent to Buyer’s Obligations. Subject to the terms of Section
9 herein, Buyer’s obligation to consummate the purchase transaction contemplated
by this Agreement shall be subject to compliance by Seller with the following
conditions precedent as of the date of Closing:
(a)    Seller shall deliver to Escrow Agent on or before the Closing Date the
items set forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Property in the amount of the Purchase Price,
dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable

12



--------------------------------------------------------------------------------




title in fee simple to the Real Property and otherwise in such form and with
such endorsements as provided in the title commitment approved by Buyer pursuant
to Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease and Tenant shall not have assigned or sublet any of the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver by Tenant of any
right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Lease to purchase the Property from Seller; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller’s Obligations. Seller’s obligation to
consummate the transaction contemplated by this Agreement shall be subject to
compliance by Buyer with the following conditions precedent on and as of the
date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the Purchase Price,
subject only to adjustment of such amounts pursuant to Section 4 hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the

13



--------------------------------------------------------------------------------




date: (i) delivered by facsimile transmission or by electronic mail (e.g.
email), provided receipt is acknowledged, (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.Seller Covenants. Seller agrees that, during the pendency of the transaction
contemplated herein, Seller: (a) shall continue to operate and manage the
Property in the same manner in which Seller has previously operated and
maintained the Property; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion (but otherwise shall not be unreasonably
withheld): (i) amend the Lease in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to the Property;
(ii) consent to an assignment of the Leases or a sublease of the premises
demised thereunder or a termination or surrender thereof; (iii) terminate the
Lease nor release any guarantor of or security for the Lease unless required by
the express terms of the Lease; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary, including but not limited to any alterations being performed
as part of the completion of any Punch-List items). During the pendency of the
transaction contemplated herein, Seller shall promptly inform Buyer in writing
of any material event adversely affecting the ownership, use, occupancy or
maintenance of the Property, whether insured or not.
17.Post-Closing Covenants.
(a)    For a time period of one (1) year after the date that constitutes
completion of construction under the Leases for purposes of any Landlord
warranties or responsibilities under the Lease with respect to repairs and
maintenance, Seller shall be and remain responsible for completing any warranty
work or curing any related defaults by the landlord under the Lease. It is
acknowledged that Seller may satisfy its obligations under this Section by
causing the general contractor it hired to construct the Building, Ruedebusch
Development & Construction, Inc. (the “General Contractor”), to perform such
obligations under and by reason of the Letter of Warranty (in the form attached
hereto as Exhibit J) or otherwise. Seller further agrees that it will remain
adequately capitalized in a manner such that Seller shall have sufficient funds
in order to comply with its obligations as described in this Section 17. In the
event that Seller fails to comply with said cure and warranty obligations, Buyer
may, after giving thirty (30) days written notice to Seller and Seller having
failed to commence and diligently pursue to completion curative action required
under the Lease within said time period, proceed to remedy such default on its
own and shall have recourse against Seller for any expenses incurred thereby (it
being acknowledged that Seller will have ninety (90) days to complete any such
warranty obligations before Buyer shall have the right to provide a notice
hereunder, provided, however, that such ninety (90) day period shall be extended
for any warranty obligations that cannot be completed using commercially
reasonable efforts within such ninety (90) day period on the condition that
Seller and/or the General Contractor takes steps to commence remedying any such
Punch-List

14



--------------------------------------------------------------------------------




items and proceed thereafter continuously to remedy the same within a period of
time which, under all prevailing circumstances, shall be commercially
reasonable). Neither payment nor acceptance of the Purchase Price nor any
provision in this Agreement will be deemed to constitute a waiver by Buyer of
Seller’s responsibility under this Section. This Section, and all provisions
contained herein, shall survive the Closing. The obligations of Seller pursuant
to this Section shall continue beyond the one-year period specified herein as to
warranty work or the curing of any defaults required by the landlord pursuant to
the Lease if such defect or default is discovered during the one-year warranty
period and is not cured by the Seller within that one-year warranty period. In
other words, defects or defaults which arise or exist prior to the date of
expiration of the one-year warranty period must be cured and corrected by the
Seller even though the curing or corrective action may not be commenced or
completed until after the date of expiration of the one-year warranty period.
(b)    The parties shall deposit into escrow with Escrow Agent at Closing
pursuant to an escrow agreement reasonably acceptable to Seller and Buyer (the
“Escrow Agreement”) a portion of the Purchase Price equal to 125% of the
estimated cost of completing the Punch-List items, which estimate shall be
reasonably acceptable to Seller and Buyer (the “Construction Escrow Deposit”).
The “Punch-List” described herein shall be prepared jointly by Tenant and the
General Contractor. After Closing, Seller shall direct the General Contractor to
complete all Punch-List items until accepted by Tenant, and the Escrow Agreement
shall provide: (i) that Seller will have ninety (90) days to complete the
Punch-List items to Tenant’s and Buyer's reasonable satisfaction, provided,
however, that such ninety (90) day period shall be extended for any Punch-List
items that cannot be completed using commercially reasonable efforts within such
ninety (90) day period on the condition that Seller and/or the General
Contractor takes steps to commence remedying any such Punch-List items and
proceed thereafter continuously to remedy the same within a period of time
which, under all prevailing circumstances, shall be commercially reasonable;
(ii) once so completed, the full amount of the Construction Escrow Deposit will
be paid to Seller; and (iii) if Seller fails to complete all of the Punch-List
items within said 90-day period, as the same may be extended, then Buyer shall
have the right to complete the repair and receive payment of the cost thereof
from the Construction Escrow Deposit and any unused portion of the Construction
Escrow Deposit shall be paid to Seller.
(c)    Section 2(C) of the Lease provides Tenant with certain rights (the
“Expansion Option”) with respect to an expansion of the Building and related
improvements (which expansion will be referred to herein as the “Expansion”).
Following the Closing, in the event that Tenant elects to exercise its Expansion
Option, Buyer shall be obligated to deliver to Seller a copy of any notice from
Tenant with regard to the exercise of that Expansion Option within ten (10) days
following its receipt thereof (with any such notice from Buyer to Seller being
referred to as an “Expansion Notice”). Upon receipt of any such Expansion
Notice, the Seller will have the right to deliver a written notice to the Buyer
(herein referred to as a “Development Notice”) indicating its desire to provide
development services to complete the Expansion. If the Seller fails to deliver a
Development Notice to the Buyer within fifteen (15) days following its receipt
of any such Expansion Notice, the Seller will be deemed to have waived and
relinquished any rights hereunder with respect to the Expansion. Conversely, if
the Seller does timely provide the Buyer with a Development Notice hereunder,
then the Buyer agrees that it will not initiate or entertain negotiations with
any third party developer, general

15



--------------------------------------------------------------------------------




contractor or construction manager (any of which being referred to herein as a
“Third Party Developer”) during the thirty (30) day period following its
delivery of the Expansion Notice (the “Mutual Discussion Period”). During the
Mutual Discussion Period, if the Buyer and Seller mutually agree, in each
party’s sole and absolute discretion, then the Buyer and Seller will enter into
a development agreement in form and substance reasonably agreed upon between the
parties hereto (the “Development Agreement”) and such other agreements as
reasonably necessary to effectuate the Expansion, which agreements shall define
the obligations of the Parties with respect to the Expansion. Notwithstanding
anything contained in this Section 17(c) to the contrary, if Tenant informs
Buyer that Tenant does not desire to have Developer involved in the development
of the Expansion, then Buyer will have no obligation to enter into a Development
Agreement with Developer or pay any Development Fee to Developer in connection
with the Expansion.
(d)    Survival. The provisions of this Agreement pertaining to the Expansion,
the Development Agreement and the Development Fee shall survive Closing.
18.Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
19.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law
21. No Representations or Warranties. Buyer hereby acknowledges, understands and
agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
22. Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23. Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code



16



--------------------------------------------------------------------------------




of 1986, as amended, and the regulations promulgated with respect thereto. In
the event that either party (the “Exchanging Party”) desires to effectuate such
an exchange, then the other party (the “Non-Exchanging Party”) agrees to
cooperate fully with the Exchanging Party in order that the Exchanging Party may
effectuate such an exchange; provided, however, that with respect to such
Exchange (a) all additional costs, fees and expenses related thereto shall be
the sole responsibility of, and borne by, the Exchanging Party; (b) the
Non-Exchanging Party shall incur no additional liability as a result of such
exchange; (c) the contemplated exchange shall not delay any of the time periods
or other obligations of the Exchanging Party hereby, and without limiting the
foregoing, the scheduled date for Closing shall not be delayed or adversely
affected by reason of the Exchange; (d) the accomplishment of the Exchange shall
not be a condition precedent or condition subsequent to the Exchanging Party's
obligations under the Agreement; and (e) the Non-Exchanging Party shall not be
required to hold title to any land other than the Property for purposes of the
Exchange. The Exchanging Party agrees to defend, indemnify and hold the
Non-Exchanging Party harmless from any and all liability, damage or cost,
including, without limitation, reasonable attorney's fees that may result from
Non-Exchanging Party's cooperation with the Exchange. The Non-Exchanging Party
shall not, by reason of the Exchange, (i) have its rights under this Agreement,
including, without limitation, any representations, warranties and covenants
made by the Exchanging Party in this Agreement (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller), or in any of the closing documents (including but not
limited to any warranties of title, which, if Seller is the Exchanging Party,
shall remain warranties of Seller) contemplated hereby, adversely affected or
diminished in any manner, or (ii) be responsible for compliance with or deemed
to have warranted to the Exchanging Party that the Exchange complies with
Section 1031 of the Code.
24. Broker’s Commissions. Buyer and Seller each hereby represent that there are
no brokers involved or that have a right to proceeds in this transaction. Seller
and Buyer each hereby agree to indemnify and hold the other harmless from all
loss, cost, damage or expense (including reasonable attorneys' fees at both
trial and appellate levels) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder's fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party. The representations,
warranties and indemnity obligations contained in this section shall survive the
Closing or the earlier termination of this Agreement.
25. Assignment. Buyer may assign its rights under this Agreement at any time
prior to or at Closing, provided, however, that no such assignment shall relieve
Buyer of any of its obligations hereunder until Closing is complete. Buyer is
entering into this Agreement for and on behalf of a related special purpose
entity identified on Exhibit A1 (the “Approved Assignee”) and intends to assign
its rights hereunder to the Approved Assignee prior to Closing.
26. Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
27. Time of the Essence. Time is of the essence with respect to each of Buyer’s
and Seller’s obligations hereunder.

17



--------------------------------------------------------------------------------




28. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29. Anti Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.


BUYER:                        SELLER:
AR CAPITAL, LLC,
a Delaware limited liability company
By: /s/ Edward M. Weil, Jr.                
Name: Edward M. Weil, Jr.                
Title: President               
Date:  10/19/2012
2011 OTTUMWA, LLC, an Iowa limited liability company
By: /s/ Carl Ruedebusch            
Name: Carl Ruedebusch 
Title: Manager
Date: 10/22/2012              



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
By:                         
Name:                        
Title:                         
Date:                          









19



--------------------------------------------------------------------------------




EXHIBITS


Exhibit A1    -    Property Information
Exhibit A2     -    Legal Description
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties
Exhibit J    -    General Contractor Warranty












--------------------------------------------------------------------------------




EXHIBIT A1
PROPERTY INFORMATION


Owner Name
City
ST
Tenant
Lease Start Date
Lease Term End Date
Rent as of 9/25/12
Purchase Price
 
2011 Ottumwa, LLC
Ottumwa
IA
FedEx Ground
5/1/2012
4/30/2022
$
228,536.91


$
2,987,410.59


 

















Approved Assignee: ARC FEOTWIA001, LLC






 



A1-1

--------------------------------------------------------------------------------




EXHIBIT A2
LEGAL DESCRIPTION


A tract of land located in a portion of the NE/4 of the SE/4 of Section 26,
Township 32 South, Range 15 East of the 6th P.M., Montgomery County, Kansas,
more particularly described as follows: Commencing at the Northeast corner of
the NE/4 of the SE/4 of said Section 26; thence S 00°16’04" E along the East
line of the NE/4 of the SE/4 of said Section 26, a distance of 803.43 feet,
thence N 89°50’21" W parallel with the South line of the NE/4 of the SE/4 of
said Section 26, a distance of 391.88 feet to the point of beginning; thence S
00°00’00" E a distance of 517.62 feet to the South line of said NE/4 of the
SE/4; thence N. 89°50’21" W along said South line a distance of 391.88 feet;
thence N 00°00’00" E a distance of 517.62 feet to the South right of way line of
Enterprise Drive; thence S 89°50’21" E along the Easterly extension of
Enterprise Drive a distance of 391.88 feet to the point of beginning. All lying
in the City of Independence, Montgomery County, Kansas, and containing
approximately 4.66 acres of land, more or less.

B-1



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SPECIAL WARRANTY DEED

This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2012, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise, except for the title
matters described on Exhibit “B” attached hereto and any real estate taxes and
assessments not yet due and payable [Exhibit “B’ to contain the Permitted
Exceptions].

B-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         
                        Name:
                        Its:


[ACKNOWLEDGMENT]



B-3



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease.
This Assignment shall be subject to the representations, warranties, terms,
conditions and limitations set forth in the Agreement for Purchase and Sale of
Real Property dated ______, 2012 between Assignor and AR Capital, LLC.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes the obligations set forth in the Lease from and after the date hereof.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2012, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:
                    
Name:                 
Title:                 



ASSIGNEE:


_______________________________


By:
                    
Name:                 
Title:                 






C-1



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of Personal Property as described in the Agreement
for Purchase and Sale of Real Property dated ______, 2012 between Assignor and
AR Capital, LLC (the “Personal Property”) located at or held in connection with
that certain real property located in the State of __________________________,
as more particularly described on Schedule A attached hereto and made a part
hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2012.
SELLER:
                                            
By:                         
Name:                         
Title:                         

D-1



--------------------------------------------------------------------------------




SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]



D-2

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 20__, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale of Real Property (the “Purchase
Agreement”) dated as of ________, 2012, between Assignor and Assignee, Assignee
has agreed to purchase from Assignor as of the date hereof, and Assignor has
agreed to sell to Assignee, that certain property located at
________________________ (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, licenses and
warranties held by Assignor in connection with the Property (collectively, the
“Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
Notwithstanding the foregoing, Assignor hereby retains any rights, claims and/or
rights or recovery under the Contracts as are necessary in order for Assignor to
satisfy its obligations under Section 17 of the Purchase Agreement.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:


                        
a                         


By:                         
Name:                         
Title:                         

E-1

--------------------------------------------------------------------------------




EXHIBIT F
LESSEE ESTOPPEL CERTIFICATE
To:    2011 Ottumwa, LLC
4605 Dovetail Drive
Madison, WI 53704


AND


AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022


AND


ARC FEOTWIA001, LLC
c/o American Realty Capital
106 York Road
Jenkintown, PA 19046


RE:
Lease dated July 8, 2011 (the “Lease”), for the Premises located at 14491
Terminal Avenue, Ottumwa, Iowa (the “Premises”), between 2011 Ottumwa, LLC, an
Iowa limited liability company (“Landlord”), as Landlord, and FedEx Ground
Package System, Inc., a Delaware corporation (“Lessee”), as Tenant/Lessee.



Lessee hereby certifies to Landlord, AR Capital, LLC, ARC FEOTWIA001, LLC, LLC
and any mortgagee with respect to the Premises as follows, as of the date
hereof:


1.    The term of the Lease commenced on May 1, 2012 and will terminate on April
30, 2022.
2.    The Lease, as described above, is true, correct and complete, has not been
modified or amended and is in good standing and in full force and effect.
3.    Current annual rent is $228,536.91, payable in monthly installments of
$19,044.74, and such rent has been paid for the period ending on
________________, 2012. No rent has been paid more than thirty (30) days in
advance.
4.    Lessee has paid a security deposit under the Lease in the amount of $-0-.
5.    Under the Lease, Lessee is required to pay as additional rent all taxes
and assessments on the Premises.
6.    To the best of Lessee’s knowledge, there is no default of Landlord under
the Lease, and there is no existing circumstance which with the passage of time
or, the giving of

G-1

--------------------------------------------------------------------------------




notice, or both, would give rise to a default under the Lease by Lessee or, to
the best knowledge of Lessee, by Landlord.
7.    Construction of all Lessee improvements required under the Lease has been
satisfactorily completed, and Lessee has accepted and is occupying the Premises
and is open for business.
8.    Tenant is not in default of any of its environmental compliance
obligations under the Lease.
9.    Lessee has no charge, lien, claim of set-off or defense against rents or
other charges due or to become due under the Lease or otherwise under any of the
terms, conditions, or covenants contained therein.
10.    Lessee has not received any concession (rental or otherwise) in
connection with leasing the Premises.
11.    Lessee has received no notice from any insurance company of any defect or
inadequacy in the Premises or in any part thereof which would adversely affect
the insurability of the Premises.
12.    There are no pending suits, proceedings, judgments, bankruptcies, liens
or executions against the Premises or against Lessee or any affiliate of Lessee.
13.    Lessee does not have any right or option to purchase the Premises.
14.    Lessee has no right to extend the Lease except as provided in Section 3.2
of the Lease.
The certifications contained herein are made with the advice that Landlord, AR
Capital, LLC, ARC3 FEOTWIA001, LLC and any mortgagee with respect to the
Premises will place substantial reliance thereon.


Dated: _________________, 2012


“LESSEE”


FEDEX GROUND PACKAGE SYSTEM, INC.,
a Delaware corporation




By:                            
Print:                            
Its:                            





G-2

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD]




By:                     
Name:                     
Title:                     



 

--------------------------------------------------------------------------------




EXHIBIT I


LIST OF WARRANTIES





    

--------------------------------------------------------------------------------




EXHIBIT J
LETTER OF WARRANTY
Landlord: 2011 Ottumwa, LLC
Tenant: FedEx Ground Package System, Inc.
Re:    Approximately 29,314 square foot facility and related improvements    
located
at 14491 Terminal Avenue, Ottumwa, Iowa (the “Project”)
Ruedebusch Development & Construction, Inc. (“Contractor”) hereby guarantees to
2011 Ottumwa, LLC, and its successors and assigns (“Landlord”), during the one
(1) year period after the date FedEx Ground Package System, Inc. (“Tenant”)
accepts possession of the Project (the “Warranty Period”) that (i) all work
performed by it or any subcontractor on the Project to be structurally sound,
constructed in accordance with applicable law, and in accordance with the plans
and specifications contained or referenced within the Lease dated July 8, 2011
between Landlord and Tenant for the Project (the “Tenant Specifications”), (ii)
that all materials and equipment furnished by it or any subcontractor and work
performed by it or any subcontractor on the Project shall be free from defects
in materials and workmanship (collectively, the “Work”), and (iii) that there
shall be no structural movement resulting from the failure of Contractor causing
damage to any portion of any structure on the Project. All subcontractors’
guaranties and any warranties therein specified shall be underwritten by
Contractor who shall obtain and deliver the same to Landlord. Contractor's
warranties as set forth in this contract shall be assignable to Tenant, any
other tenant of the project, as applicable and/or any successor Landlord of the
Project. If any such damage should occur during the Warranty Period, or if there
shall be any defect in the Work as described above during the Warranty Period,
Contractor will make all necessary repairs to the Work without further costs to
Landlord. If such repairs are not completed within ninety (90) days following
written notification to the Contractor of the need for repairs, or, in the event
of an emergency, 24 hours following such notification, or, if additional time is
requested by Contractor, if such repairs are not completed within such
reasonable time, then after providing a second written notice to Contractor
Landlord shall have the right to have the repair work done by another reputable
contractor to be chosen by Landlord and Contractor promptly shall reimburse
Landlord for the full actual out-of-pocket cost thereof, plus interest at the
rate of fifteen percent (15%) per annum if any amount properly claimed by
Landlord herein is not paid within fifteen (15) days of any invoice therefore.
The provisions of this Letter of Warranty shall survive the completion of the
Work.
Notwithstanding the foregoing, the warranty provided under this Letter of
Warranty excludes any damage or defects caused by abuse, modifications not
executed by or at the direction of Contractor, improper or insufficient
maintenance, improper operation, and/or normal wear and tear. There are no other
guarantees or warranties provided beyond those provided in this Letter of
Warranty and Contractor’s liability is limited solely to the guarantees and
warranties herein provided. All implied warranties, including those of
merchantability, fitness for purpose or otherwise are expressly excluded.
RUEDEBUSCH DEVELOPMENT
& CONSTRUCTION, INC.



    

--------------------------------------------------------------------------------






By:_________________________________
Name: Carl Ruedebusch
Title: President



    